Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks submitted 10/11/2022 have been entered and considered, No claim is amended.

Response to Arguments
Applicant’s arguments filed on 10/11/2022 have been fully considered but are not persuasive.
Regarding Claim 1 limitation:… wherein the set of virtual content is defined by a combination of the virtual content information and the other virtual content information;
 obtain the virtual content information from the marker device during the wireless communication session with the marker device, the virtual content information defining a visual representation of the set of virtual content;
cause the other virtual content information to be downloaded by the marker device from the Internet or the cloud storage;
generate an image of the set of virtual content in accordance with the visual representation defined by the combination of the virtual content information and the other virtual content information ...”.

Applicant argues “while Maggiore may describe retrieving different types of digital information assigned to a marker from a database, which may be a plurality of local database and/or a remote database, Maggiore fails to describe
utilizing both information retrieved from the local database and other information
retrieved from the remote database to generate an image of a set of virtual content...The Office Action does not address that Maggiore does not describe combining two different virtual content information obtained from different
sources to generate a single image.”.
However, Maggiore, abstract, the invention describes an augmented reality system including capturing a variable marker associated with a respective set-up component. The system recognizes the location and/or status of the variable marker and thus decide whether the set-up component is established correctly or not. Data can be transmitted by the variable marker monitored by the AR system.
[0050] Further, the processing device may retrieve respective digital information assigned to the identified marker or identified variable marker from a database. Particularly, the method can comprise an assignment or association of the identified marker or variable marker to a unique component and/or item and/or to a type of identical components and/or items. The assignment between the marker or the variable
marker and the component or type of component can be performed according to an assignment list, which can be stored in a database. Additional digital information can be
assigned to the identified marker or variable marker within the database.
[0051] The additional digital information can include, but is not limited to, data sheets, instructions, certifications, directions for use, validation guides, replacement part lists, assembly diagrams, comparison data from previous tests, integrity test parameters or specifications; serial, model, and lot/batch numbers; reorder information, pricing information, or any other useful information to provide to the operator and/or feed the parameters into further control devices for automatically operating the set-up.
[0052] For example, data sheets and/or testing parameters can be contained in the database, which can be a local database or a remote database. The database may be divided into a plurality of local and/or remote databases each of which can contain a different type of information. Information concerning the component can also be stored in the marker itself. For example two dimensional barcodes or RFID/NFC tags comprise
an amount of information storage capacity, e.g. several hundreds or thousands of bytes, in order to store specific data about the component, at which the respective marker is mounted. Most recent data sheets and updated testing parameters for recent items or products can be provided by the manufacturer or sales representative of the respective items or products via a remote database. The remote database can be made available via an internet connection, a serial connection or a telephone line.
[0393], Fig 21 shows an embodiment of a visual variable marker device attached to a product catalogue and visualized through a mobile augmented reality system. A product catalogue (1000) opened to a page (1048) displaying a removably attached augmented reality device 1012 which is displaying a variable marker (1050). The augmented reality markers are recognized by the augmented reality system on mobile device 1060. The combination of the augmented reality markers (static and variable) displays a 3D model of a filter housing (1056), associated text, part number and an audio message. User can change the display of the variable marker (1050), which subsequently changes the display of the content visualized on the mobile augmented reality system.
[0400], Fig 24 further describes a variable marker display integrated into a process device that alters the appearance and display of content from  a static augmented reality marker printed onto a test result within an augmented reality system. When the augmented reality marker and the variable marker 1214 from the process device are viewed serially or together by an augmented reality system (mobile device 1250), virtual content is displayed on the screen of the mobile device. The content on the mobile device can come from the augmented reality markers or associated communication devices. 
Therefore, [0050-0052] teaches the virtual content can be retrieved from a remote server/database and display in the augmented reality system (mobile device). [0393-0400] describes variable marker are presented together with the virtual content that are retrieved from a remote server/database. The variable marker is virtual content because it can be updated by pressing the left/right button on the device 1210. See Fig 24, [0400], variable marker device 1212 displays an augmented reality marker 1214 which can be changed by pressing left button (1220) or right button (1222). And the static augmented reality marker from the printed test results (1202 & 1204’) and the variable marker 1214’ from the process device are viewed together with the virtual content 1234 (from remote databased) by an augmented reality system (mobile device 1250). 

    PNG
    media_image1.png
    904
    1002
    media_image1.png
    Greyscale

Therefore, the extra/other information can be retrieved from database, which can be “divided into a plurality of local and/or remote databases each of which can contain a different type of information”. The data can come from both local and remote databases, and be displayed to user. From the above quoted paragraphs, local virtual content includes at least the image of variable marker. And Fig 24 shows how the local virtual content is combined with chart data retrieved from remote database and displayed as single image on the mobile device screen.
Maggiore still teaches the above mentioned limitations of Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Maggiore et al (US20130278635).

Regarding Claim 1. Maggiore teaches A system configured to utilize a marker device as a marker for virtual content viewed in an augmented reality environment (Maggiore, abstract, the invention describes an augmented reality system including capturing a variable marker associated with a respective set-up component. The system recognizes the location and/or status of the variable marker and thus decide whether the set-up component is established correctly or not. Data can be transmitted by the variable marker monitored by the AR system. 
[0393], Fig 21 shows an embodiment of a visual variable marker device attached to a product catalogue and visualized through a mobile augmented reality system. A product catalogue (1000) opened to a page (1048) displaying a removably attached augmented reality device 1012 which is displaying a variable marker (1050). One the open page 1048 of the product catalogue there is a static augmented reality marker 1042 denoting a filter housing and 2 page augmented reality markers 1044 & 1046.The augmented reality markers are recognized by the augmented reality system on mobile device 1060. The combination of the augmented reality markers (static and variable) displays a 3D model of a filter housing (1056), associated text, part number and an audio message.
[0050] Further, the processing device may retrieve respective digital information assigned to the identified marker or identified variable marker from a database. The assignment between the marker or the variable marker and the component or type of component can be performed according to an assignment list, which can be stored in a database.
Although Maggiore didn’t explicitly teach a marker device, the process device communicate with a database server to retrieve corresponding information (virtual content), so as to display on the process device display. Therefore, the database server is equivalent to a marker device.), wherein the marker device includes electronic storage that stores virtual content information  (Maggiore, [0394-0395], Fig 22 shows a visual variable marker device embedded into a marketing advertisement and visualized through a mobile augmented reality system. The marker device 1100 includes circuit board 1094, internal memory device 1096, communication, and display 1090. The augmented reality marker 1072 is recognized by the augmented reality system on a mobile device 1060. Content from a local and/or networked database associated with the display augmented reality marker 1072 is displayed on the mobile device 1060 display screen as an augmented image of a standard Flexboy® bioprocessing bag 1076 with the associated description and part number 1086.
[0400], Fig 24 further describes a variable marker display integrated into a process device that alters the appearance and display of content from  a static augmented reality marker printed onto a test result within an augmented reality system. When the augmented reality marker and the variable marker 1214 from the process device are viewed serially or together by an augmented reality system (mobile device 1250), virtual content is displayed on the screen of the mobile device. The content on the mobile device can come from the augmented reality markers or associated communication devices. 
[0050] Further, the processing device may retrieve respective digital information assigned to the identified marker or identified variable marker from a database. The assignment between the marker or the variable marker and the component or type of component can be performed according to an assignment list, which can be stored in a database.
[0052] Most recent data sheets and updated testing parameters for recent items or products can be provided by the manufacturer or sales representative of the respective items or products via a remote database. The remote database can be made available via an internet connection, a serial connection or a telephone line.
Therefore, the process device communicate with a database server to retrieve corresponding information (virtual content), so as to display on the process device display. The database server is equivalent to a marker device.), the system comprising:
a presentation device configured to form images of the virtual content
configured to be perceived in the augmented reality environment as if it were
present in a real world (Maggiore, [0393], Fig 21 shows an embodiment of a visual variable marker device attached to a product catalogue and visualized through a mobile augmented reality system. A product catalogue (1000) opened to a page (1048) displaying a removably attached augmented reality device 1012 which is displaying a variable marker (1050). The augmented reality markers are recognized by the augmented reality system on mobile device 1060. The combination of the augmented reality markers (static and variable) displays a 3D model of a filter housing (1056), associated text, part number and an audio message.); and
one or more physical computer processors configured by computer readable instructions (Maggiore, abstract, the invention describes an augmented reality system including capturing a variable marker associated with a respective set-up component. 
[0393], Fig 21 shows an embodiment of a visual variable marker device attached to a product catalogue and visualized through a mobile augmented reality system. A product catalogue (1000) opened to a page (1048) displaying a removably attached augmented reality device 1012 which is displaying a variable marker (1050). The augmented reality markers are recognized by the augmented reality system on mobile device 1060. The combination of the augmented reality markers (static and variable) displays a 3D model of a filter housing (1056), associated text, part number and an audio message.
It is considered inherited that modern mobile device includes micro-processor.) to:
facilitate a wireless communication session with the marker device (Maggiore, [0050] Further, the processing device may retrieve respective digital information assigned to the identified marker or identified variable marker from a database. The assignment between the marker or the variable marker and the component or type of component can be performed according to an assignment list, which can be stored in a database.
[0052] Most recent data sheets and updated testing parameters for recent items or products can be provided by the manufacturer or sales representative of the respective items or products via a remote database. The remote database can be made available via an internet connection, a serial connection or a telephone line.
[0369] View 'A' of FIG.16 is a front view of a mobile device for electronic documentation (1150) with an integrated variable augmented reality display (1152).
Therefore, it is common for a mobile device to communication with a server through wireless network to retrieve information such as virtual content for augmented reality display.), wherein the marker device stores a set of virtual content available for presentation, wherein some of the set of virtual content is defined by virtual content information stored on the marker device and some of the set of virtual content is defined by other virtual content information downloaded by the marker device from the Internet or cloud storage, wherein the set of virtual content is defined by a combination of the virtual content information and the other virtual content information (Maggiore, [0394-0395], Fig 22 shows a visual variable marker device embedded into a marketing advertisement and visualized through a mobile augmented reality system. The marker device 1100 includes circuit board 1094, internal memory device 1096, communication, and display 1090. The augmented reality marker 1072 is recognized by the augmented reality system on a mobile device 1060. Content from a local and/or networked database associated with the display augmented reality marker 1072 is displayed on the mobile device 1060 display screen as an augmented image of a standard Flexboy® bioprocessing bag 1076 with the associated description and part number 1086.
[0400], Fig 24 further describes a variable marker display integrated into a process device that alters the appearance and display of content from  a static augmented reality marker printed onto a test result within an augmented reality system. When the augmented reality marker and the variable marker 1214 from the process device are viewed serially or together by an augmented reality system (mobile device 1250), virtual content is displayed on the screen of the mobile device. The content on the mobile device can come from the augmented reality markers or associated communication devices. 
[0050] Further, the processing device may retrieve respective digital information assigned to the identified marker or identified variable marker from a database. The assignment between the marker or the variable marker and the component or type of component can be performed according to an assignment list, which can be stored in a database.
[0052] Most recent data sheets and updated testing parameters for recent items or products can be provided by the manufacturer or sales representative of the respective items or products via a remote database. The remote database can be made available via an internet connection, a serial connection or a telephone line.
Therefore, the process device communicate with a database server to retrieve corresponding information (virtual content), so as to display on the process device display.);
obtain the virtual content information from the marker device during the wireless communication session with the marker device, the virtual content information defining a visual representation of the set of virtual content (Maggiore, [0393], Fig 21 shows an embodiment of a visual variable marker device attached to a product catalogue and visualized through a mobile augmented reality system. A product catalogue (1000) opened to a page (1048) displaying a removably attached augmented reality device 1012 which is displaying a variable marker (1050). The augmented reality markers are recognized by the augmented reality system on mobile device 1060. The combination of the augmented reality markers (static and variable) displays a 3D model of a filter housing (1056), associated text, part number and an audio message. User can change the display of the variable marker (1050), which subsequently changes the display of the content visualized on the mobile augmented reality system.);
cause the other virtual content information to be downloaded by the marker device from the Internet or the cloud storage (Maggiore, [0050-0052], the processing device can retrieve respective digital information assigned to the identified variable marker from a database. Variable marker can be associated to a unique component and/or item and/or to a type of identical components and/or items. The digital information can include data sheets, instructions, directions for use, validation guides, replacement part lists, assembly diagrams, and any other useful information to provide to the operator and/or feed the parameters into further control devices for automatically operating the set-up. Data sheets and/or testing parameters can be contained in the database, which can be a local or remote database, which can be made available via an internet connection, a serial connection or a telephone line.).;
generate an image of the set of virtual content in accordance with the visual representation defined by the combination of the virtual content information and the other virtual content information to be presented in the augmented reality environment by combining the virtual content information obtained from the marker device during the wireless communication session and the other virtual content information downloaded by the marker device from the Internet or the cloud storage, wherein the image of the set of virtual content is generated based on a field of view of a user (Maggiore, [0052] For example, data sheets and/or testing parameters can be contained in the database, which can be a local database or a remote database. The database may be divided into a plurality of local and/or remote databases each of which can contain a different type of information. Information concerning the component can also be stored in the marker itself. For example two dimensional barcodes or RFID/NFC tags comprise an amount of information storage capacity, e.g. several hundreds or thousands of bytes, in order to store specific data about the component, at which the respective marker is mounted. Most recent data sheets and updated testing parameters for recent items or products can be provided by the manufacturer or sales representative of the respective items or products via a remote database. The remote database can be made available via an internet connection, a serial connection or a telephone line.
 [0393], Fig 21 shows an embodiment of a visual variable marker device attached to a product catalogue and visualized through a mobile augmented reality system. A product catalogue (1000) opened to a page (1048) displaying a removably attached augmented reality device 1012 which is displaying a variable marker (1050). The augmented reality markers are recognized by the augmented reality system on mobile device 1060. The combination of the augmented reality markers (static and variable) displays a 3D model of a filter housing (1056), associated text, part number and an audio message. 
[0399] View 'B' of FIG. 23 is a front view of a marketing advertisement (1070) for sterile filters Sartopore® 2 XLG and XLI after a button has been pressed which changed the augmented reality marker (1122) that is displayed on the variable augmented reality display screen (1090). The augmented reality marker (1122) was updated onto the variable marker device (1102) through communication device (1112) from an external signal (1114), preferably a wireless or cellular signal, and stored on the internal memory device (1096). The newly downloaded augmented reality marker (1122') is recognized by the augmented reality system on a mobile device (1060). Content from a local and/or networked database associated with the displayed augmented reality marker (1122') is
displayed on the mobile device (1060) display screen as different augmented image of a new Sartopore® Platinum advertisement (1070') an augmented image of the MidiCap filters (1128) with the associated description and part number (1132). This can be used to continually update customers on new products and services as they become available.); and
cause the generated image to be presented in the augmented reality environment via the presentation device (Maggiore, [0251], a static and/or variable marker can be utilized for the positioning of variable virtual markers using a coordinate system and can provide keystoning of the viewing of the virtual markers to the operator's perspective as the operator moves the sensing device, the display device, or a mobile device containing both the sensing and display devices. In the situation when the operator is manipulating/holding the mobile device containing the sensing and display, the field of the view of the device/sensing device is consistent with the user's field of the view.).

Regarding Claim 2. Maggiore further teaches The system of claim 1, wherein the one or more physical computer processors are further configured to:
receive an indication of multiple sets of virtual content stored on the marker device, wherein individual ones of the sets of virtual content comprises one or more virtual content items and the sets of virtual content include at least the set of virtual content (Maggiore, [0051-0052], digital information can be associated to variable marker. Information concerning the component can also be stored in the marker itself. Such as 2D barcodes or RFID/NFC tags comprises an amount of information storage capacity, in order to store specific data about the component.
[0403], Fig 27 shows an embodiment of a process/laboratory space that utilizes variable marker devices attached to process devices which communicates with a central processing system and displays the augmented information within the process/laboratory space. Plugged-in AR marker device 1482 (to an electronic balance 1480) displays visual marker, which is detected and processed in central processing device 1464 and displayed on a process/laboratory space 1450 utilizing a projection system (1452 & 1454). The projected display 1470 displays the weight measurement from the electronic balance 1472 and an interactive menu 1478 on the process/laboratory space 1450. The user can interact with the projected augmented display 1470 and select options (“menu”, “save”, “calc”) on the projected menu 1478 with their finger.
[0129-0130], a variable AR marker device communicating with an electronic balance, takes the weighing results from the balance and generates the marker, which is then detected by the AR processing system.
Therefore, options such as “menu”, “save”, “calc” are virtual contents. It is common in the art that “menu” option can brings a set/list of selectable options, which can be chosen to bring up contents or trigger further operations.);
cause a selectable list of the sets of virtual content to be presented to the
user (Maggiore, [0403], the projected display 1470 displays the weight measurement from the electronic balance 1472 and an interactive menu 1478 on the process/laboratory space 1450. The user can interact with the projected augmented display 1470 and select options (“menu”, “save”, “calc”) on the projected menu 1478 with their finger.); and
receive a selection indicating the set of virtual content, wherein the image of the set of virtual content is generated based on the selection (Maggiore, [0403], the projected display 1470 displays the weight measurement from the electronic balance 1472 and an interactive menu 1478 on the process/laboratory space 1450. The user can interact with the projected augmented display 1470 and select options (“menu”, “save”, “calc”) on the projected menu 1478 with their finger. The operator selects the calculator function on the menu and draws on the process/laboratory space 1450 with their finger. The movement is detected the tracking system, communicated to the central processing device 1464, and projection displayed as mathematical function 1474.).

Claim 12 is similar in scope as Claim 1, and thus is rejected under same rationale. Claim 12 further requires: 
a wireless transponder (Maggiore, [0026], the at least one sensing device can provide information to a processor device and/or an output device through a wired or wireless communication system. Any one of the at least one sensing devices can be powered by a powercord, a powered data cable (USB), a battery, and/or wireless power sources.).

Regarding Claim 13. Maggiore further teaches The marker device of claim 12, wherein the electronic storage stores virtual content information corresponding to multiple different sets of virtual content, wherein the marker device is further configured to wirelessly transmit a list of at least some of the different sets of virtual content to the presentation device for presentation to facilitate user selection of one of the different sets of virtual content, and wherein the set of virtual content is included in the different sets of virtual content (Maggiore, [0051-0052], digital information can be associated to variable marker. Information concerning the component can also be stored in the marker itself. Such as 2D barcodes or RFID/NFC tags comprises an amount of information storage capacity, in order to store specific data about the component.
[0403], Fig 27 shows an embodiment of a process/laboratory space that utilizes variable marker devices attached to process devices which communicates with a central processing system and displays the augmented information within the process/laboratory space. Plugged-in AR marker device 1482 (to an electronic balance 1480) displays visual marker, which is detected and processed in central processing device 1464 and displayed on a process/laboratory space 1450 utilizing a projection system (1452 & 1454). The projected display 1470 displays the weight measurement from the electronic balance 1472 and an interactive menu 1478 on the process/laboratory space 1450. The user can interact with the projected augmented display 1470 and select options (“menu”, “save”, “calc”) on the projected menu 1478 with their finger.
[0129-0130], a variable AR marker device communicating with an electronic balance, takes the weighing results from the balance and generates the marker, which is then detected by the AR processing system.
Therefore, options such as “menu”, “save”, “calc” are virtual contents. It is common in the art that “menu” option can brings a set/list of selectable options, which can be chosen to bring up contents or trigger further operations.).

Regarding Claim 14. Maggiore further teaches The marker device of claim 13, wherein wireless transmission of the virtual content information for the set of virtual content is responsive to user selection of the set of virtual content on the presentation device (Maggiore, [0051-0052], digital information can be associated to variable marker. Information concerning the component can also be stored in the marker itself. Such as 2D barcodes or RFID/NFC tags comprises an amount of information storage capacity, in order to store specific data about the component.
[0403], Fig 27 shows an embodiment of a process/laboratory space that utilizes variable marker devices attached to process devices which communicates with a central processing system and displays the augmented information within the process/laboratory space. Plugged-in AR marker device 1482 (to an electronic balance 1480) displays visual marker, which is detected and processed in central processing device 1464 and displayed on a process/laboratory space 1450 utilizing a projection system (1452 & 1454). The projected display 1470 displays the weight measurement from the electronic balance 1472 and an interactive menu 1478 on the process/laboratory space 1450. The user can interact with the projected augmented display 1470 and select options (“menu”, “save”, “calc”) on the projected menu 1478 with their finger.
[0129-0130], a variable AR marker device communicating with an electronic balance, takes the weighing results from the balance and generates the marker, which is then detected by the AR processing system.
Therefore, options such as “menu”, “save”, “calc” are virtual contents. It is common in the art that “menu” option can brings a set/list of selectable options, which can be chosen to bring up contents or trigger further operations.).

Claims 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maggiore et al (US20130278635) in view of Martellaro et al (US20130201215).

 Regarding Claim 3. Maggiore further teaches The system of claim 1, wherein the one or more physical computer processors are further configured to: 
receive an indication of a selection of the set of virtual content (Maggiore, [0403], Fig 27 shows an embodiment of a process/laboratory space that utilizes variable marker devices attached to process devices which communicates with a central processing system and displays the augmented information within the process/laboratory space. Plugged-in AR marker device 1482 (to an electronic balance 1480) displays visual marker, which is detected and processed in central processing device 1464 and displayed on a process/laboratory space 1450 utilizing a projection system (1452 & 1454). The projected display 1470 displays the weight measurement from the electronic balance 1472 and an interactive menu 1478 on the process/laboratory space 1450. The user can interact with the projected augmented display 1470 and select options (“menu”, “save”, “calc”) on the projected menu 1478 with their finger. The operator selects the calculator function on the menu and draws on the process/laboratory space 1450 with their finger. The movement is detected the tracking system, communicated to the central processing device 1464, and projection displayed as mathematical function 1474.
[0129-0130], a variable AR marker device communicating with an electronic balance, takes the weighing results from the balance and generates the marker, which is then detected by the AR processing system.
Therefore, options such as “menu”, “save”, “calc” are virtual contents. It is common in the art that “menu” option can brings a set/list of selectable options, which can be chosen to bring up contents or trigger further operations.), wherein causing the other virtual content information defining some of the set of virtual content to be downloaded by the marker device (Maggiore, [0050-0052], the processing device can retrieve respective digital information assigned to the identified variable marker from a database. Variable marker can be associated to a unique component and/or item and/or to a type of identical components and/or items. The digital information can include data sheets, instructions, directions for use, validation guides, replacement part lists, assembly diagrams, and any other useful information to provide to the operator and/or feed the parameters into further control devices for automatically operating the set-up. Data sheets and/or testing parameters can be contained in the database, which can be a local or remote database, which can be made available via an internet connection, a serial connection or a telephone line.). 

Maggiore fails to explicitly teach, however, Martellaro teaches virtual content to be downloaded is based on the selection (Martellaro, abstract, [0006], the invention describes an augmented reality system and method that allows a user to access, install and subsequently have access to an application on an augmented reality mobile device (e.g., by downloading into the device over a wireless network connection).
[0048], Fig 5 shows an exemplary embodiment of the invention. User is wearing the augmented reality glasses of the invention. As the user approaches the counter of a fast food restaurant, an icon is rendered on the translucent display in the user's field of view. The environmental component of the visual module 74 in the environmental processor 72 (Fig 3) detects a glyph 73 in the video frames, and provides trigger signal.
[0049], the app store program then generates signal 91 and causes the augmented reality shell 64 to present a particular icon 71 on the display 20. Further see
Fig 5, frame 3.
[0052], the user, seeing the icon 71 on the display 20, may decide to accept the application associated with icon 71 by pointing to icon 71, as shown in frame 5 of Fig 5. An example of the prompt for acceptance of the application can be message such as "Are you interested in downloading a discount food coupon". User acceptance to the prompt of downloading extra food information, can take the form of speaking the work "YES" or "NO". The user's selection would be picked up by microphone 22, detected and processed by audible module 76, and recognized by the app store program. The app store program would then process the user response and generate the necessary signals to download the corresponding food information application into the augmented reality mobile device.). 
Maggiore and Martellaro are analogous art because they both teach method of presenting to user contents in an interactive augmented reality environment. Maggiore further teaches detecting/evaluating markers for further retrieving virtual content. Martellaro teaches an augmented reality system and method that allows a user to access, install and subsequently have access to an application on an augmented reality mobile device. Therefore, it is obvious to a user with ordinary skill in the art before the time of claimed invention to modify the method of using markers for further virtual content retrieving in an augmented reality environment (taught in Maggiore), to further use the interactive method of allowing additional information to be download based on user’s selection on a virtual menu (taught in Martellaro), so as to provide the user with more intuitive user interface in an augmented reality environment and provide user with more helpful information (such as owner’s menu, assembly instructions) based on user’s selection.

Regarding Claim 4. the combination of Maggiore and Martellaro further teaches The system of claim 3, wherein the one or more physical computer processors are further configured to:
determine that the other virtual content information defining the selected set of virtual content is not locally stored by the marker device, wherein the other virtual content information is caused to be downloaded by the marker device based on the determination that the other virtual content information is not locally stored by the marker device (Maggiore, [0050-0052], the processing device can retrieve respective digital information assigned to the identified variable marker from a database. Data sheets and/or testing parameters can be contained in the database, which can be a local or remote database, which can be made available via an internet connection, a serial connection or a telephone line.
[0250], the variable marker display device can wirelessly communicate with a network to receive updates on new products and links to provide to the customer. The customer’s mobile device can communicate to the variable marker console through the use of variable marker communication or through another method such as near field communication (NFC).
[0265], the variable marker devices, the display devices and the processing devices can communicate with one another through the use of networking devices. These devices within the augmented reality system can transmit information to a network device via communication system including wired/wireless connection. The networking device can transmit this information to an intranet or internet via a wireless (wifi) or wired (ethernet, DSL, etc.) methods.
It is common practice in the art to check for file/content existence before downloading from a remote site. For example, GNU Wget is for retrieving files using HTTP/HTTPS/FTP/FTS. Wget option "-nc" will check for file existence and skip downloads file that already exists. 
Therefore, when the variable marker device can download virtual content if the content does not exist in local memory.).

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Maggiore et al in view of Mullins et al (US20170092002).

Regarding Claim 5. Maggiore further teaches The system of claim 1, wherein the field of a view of the user is defined based on location information and orientation information, the location information indicating at least a current location associated with the presentation device (Maggiore, [0258], a virtual variable marker can occupy space in a physical location based on a coordinate system. It can exist in multiple dimensions or angles simultaneously. This is applicable to determining the exact angle of content to display within a workspace area. This can determine the motion parallax and keystone correction based on the angle of the operator and the angle of the item in the workspace area in which to display the overlayed content.), and 
Maggiore fails to explicitly teach, however, Mullins teaches the orientation information indicating at least a pitch angle, a roll angle, and a yaw angle associated with the presentation device (Mullins, abstract, the invention describes a head-mounted device (HMD) includes sensors, a transparent display, a processor comprising an AR application and an AR user interface. The AR application generates virtual content based on sensing data from the sensors and displays the virtual content in the transparent display. 
[0028], the HMD generates an AR user interface that is displayed in the transparent display of the HMD based on an orientation, a position, a movement of the HMD (e.g., the speed at which the HMD rotates), an eye gaze of the user, and whether virtual content is displayed in the transparent display when the HMD is positioned in a normal viewing position as measured by a pitch angle of the HMD.).
Maggiore and Mullins are analogous art because they both teach method of presenting to user virtual contents in an interactive augmented reality environment. Maggiore also mentioned the AR display can be a head mounted display (Maggiore, [0121]). Mullins further teaches displaying the virtual content based on the orientation, position, and pitch angle of the AR display (HMD). Therefore, it is obvious to a user with ordinary skill in the art before the time of claimed invention to modify the method of presenting virtual content in an augmented reality environment (taught in Maggiore), to further use the method of adjusting the virtual content presentation based on the orientation, position and pitch angle of the HMD display which indicates the user's field of view (taught in Mullins), so as to provide the user with more intuitive user interface in an augmented reality environment and allow user to navigate the AR user interface by simply turning his/her head left or right to rotate the virtual carousel (Mullins, [0033]).

Claims 6-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maggiore et al (US20130278635) in view of Meier et al (US20120218263).

Regarding Claim 6. Maggiore fails to explicitly teach, however, Meier teaches The system of claim 1, wherein the one or more processors are further configured to modify the virtual content information and/or the other virtual content information to reflect modifications to the set of virtual content input by user interaction with the set of virtual content through the presentation device, wherein the user interaction includes user interaction by the user and/or one or more other users (Meier, abstract, the invention describes a method for representing virtual information in a view of a real environment. At least one virtual object (10) is provided with pose data (PW10), which is stored in a database. An image of a real environment is taken using a mobile device. Second pose data is provided regarding the position and orientation of the device taking the image. The image (50) is displayed on a display (31) of the mobile device. The virtual object (10) is obtained from the database (3) of the server (2) and positioned in the image (50) shown on the display on the basis of the first and second pose data. The virtual object (10) is further manipulated by corresponding positioning in the image (50) shown on the display. A further virtual object (11) can also be added to the image (50) with third pose data in accordance with the positioning in the image (50) in the database (3).
[0056-0057], as shown in Fig 1-2, a user thus provides or generates a virtual object 10 on database 3 of server 2 with GPS position data and pose data (pose PW10). The virtual object 10 can then be manipulated by corresponding positioning (cp. arrow MP in FIG. 1B) in image 50 shown on the display (e.g. be displaced). Such a manipulated virtual object 10 together with the modified pose data (modified pose PW10) according to the positioning in image 50 or such a further virtual object 11 together with its pose data according to the positioning in image 50 is then stored in database 3 of server 2, with the modified pose data PW10 and the pose data of the new virtual object 11).
Maggiore and Meier are analogous art because they both teach method of presenting to user contents in an interactive augmented reality environment. Maggiore further teaches detecting/evaluating markers for further retrieving virtual content. Meier teaches an augmented reality system and method that allows a user to manipulate a displaying virtual object and stored the changed information to database. Therefore, it is obvious to a user with ordinary skill in the art before the time of claimed invention to modify the method of using markers for further virtual content retrieving in an augmented reality environment (taught in Maggiore), to further allow the changed information be store to the database of a server (taught in Meier), so as to allow other user to be updated with the latest changed virtual environment, which allows a true interactive AR environment.

Regarding Claim 7. The combination of Maggiore and Meier further teaches The system of claim 6, wherein the one or more processors are further configured to communicate the modifications to the set of virtual content to the marker device via the wireless communication session (Maggiore, [0250], the variable marker display device can wirelessly communicate with a network to receive updates on new products and links to provide to the customer. The customer’s mobile device can communicate to the variable marker console through the use of variable marker communication or through another method such as near field communication (NFC). NFC is a short-range wireless communication technique.
Although the database server is considered equivalent to the marker device, it is obvious to have the database server keep updates on new products information, so as to always have the latest news for a specific product/item.
Meier, [0032], in the illustration of FIG. 1A, the user wears, as display device, a head mounted display system ("Head Mounted Display", abbreviated to HMD) comprising a display 21 that is part of the system setup 20. At least parts of the system setup 20 may be regarded as a mobile device comprising one or more mutually connected components, as will be explained in more detail hereinafter. The components can be connected to each other by wire connections and/or in wireless manner.).

Regarding Claim 8. The combination of Maggiore and Meier further teaches The system of claim 6, wherein the one or more processors are further configured to:
generate one or more updated images of the set of virtual content in
accordance with the modifications to the set of virtual content, wherein the
one or more updated images of the set of virtual content are generated based on one or more fields of view of the one or more users, wherein the one or more generated updated images are different; and cause the one or more generated updated images to be presented in the augmented reality environment via one or more presentation devices associated with the one or more other users (Meier, [0036] Calibration similar to that described with respect to FIG. 1A is used for determining the pose of virtual objects 10 with respect to camera 32 in order to make the same accessible to other users.
[0056-0057], as shown in Fig 1-2, a user thus provides or generates a virtual object 10 on database 3 of server 2 with GPS position data and pose data (pose PW10). The virtual object 10 can then be manipulated by corresponding positioning (cp. arrow MP in FIG. 1B) in image 50 shown on the display (e.g. be displaced). Such a manipulated virtual object 10 together with the modified pose data (modified pose PW10) according to the positioning in image 50 or such a further virtual object 11 together with its pose data according to the positioning in image 50 is then stored in database 3 of server 2, with the modified pose data PW10 and the pose data of the new virtual object 11).

Regarding Claim 9. The combination of Maggiore and Meier further teaches The system of claim 8, wherein the one or more users includes a second user that is associated with a second presentation device, wherein the one or more generated updated images includes a second updated image, wherein the second updated image is based on the modifications input by the second user and the field of view of the second user, wherein the one or more processors are further configured to cause the second updated image to be presented in the augmented reality environment via the second presentation device (Meier, abstract, the invention describes a method for representing virtual information in a view of a real environment. At least one virtual object (10) is provided with pose data (PW10), which is stored in a database. An image of a real environment is taken using a mobile device. Second pose data is provided regarding the position and orientation of the device taking the image. The image (50) is displayed on a display (31) of the mobile device. The virtual object (10) is obtained from the database (3) of the server (2) and positioned in the image (50) shown on the display on the basis of the first and second pose data. The virtual object (10) is further manipulated by corresponding positioning in the image (50) shown on the display. A further virtual object (11) can also be added to the image (50) with third pose data in accordance with the positioning in the image (50) in the database (3).
[0050] It is possible to place a virtual object 10 in a first image (image 50) and to view the same in a second image (image 60) at a position on the earth located in the vicinity, but from a different viewing angle. When a second user with his mobile device then generates a view according to image 60, the virtual object 10 placed by the first user is automatically blended in in image 60 at the same global position corresponding to pose PW10, provided that the image 60 covers in an aperture angle or viewing angle a portion of the real world which includes the global position of pose PW10.
Therefore, the virtual object can be manipulated by both users in the AR environment and the updated position can be viewed by both users.).

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Maggiore et al (US20130278635) in view of Meier et al further in view of Bautista (US20140248950).

Regarding Claim 10. The combination of Maggiore and Meier fails to explicitly teach, however, Bautista teaches The system of claim 8, wherein the one or more processors are further configured to cause the one or more generated updated images to be presented in the augmented reality environment via the one or more
presentation devices associated with the one or more other users contemporaneously and in real-time (Bautista, abstract, the invention describes a system and method of interaction with one or more applications running on a mobile device. The system maps the visual output of one or more applications running on the mobile device onto one or more virtual surfaces located within a user defined coordinate system. The system estimates the pose of the mobile device within the coordinate system and according to this pose displays an interactive view of the virtual surfaces. The displayed view enables interaction with the one or more applications running on the mobile device.
[0082], the embodiment of the system can be thought of as being a traditional augmented reality (AR) system. 
[0127], embodiments of the system using VR mode can enable multi-player games. In this case, multiple users will download the same scene and play a game on the same scene simultaneously. A communications link with a server will allow the system to share real-time information about the characters position and actions within the game and make this information available to a number of VR clients that can join the game.
[0128], while an AR player 3100 plays an AR game on its local scene, other remote VR players 3103 can download the same Shared Scene Data 3102, and join the AR player game in VR mode. During the game, both the AR player 3100 and the VR players 3103 will synchronize their game locations and actions through the Server 3101, making it possible for all of them to play the same game together.).
Maggiore, Meier and Bautista are analogous art because they all teach method of presenting to user contents in an interactive augmented reality environment. Maggiore further teaches detecting/evaluating markers for further retrieving virtual content. Meier teaches an augmented reality system and method that allows a user to manipulate a displaying virtual object and stored the changed information to database. Bautista teach method of synchronize changes in a shared AR environment. Therefore, it is obvious to a user with ordinary skill in the art before the time of claimed invention to modify the method of using markers for further virtual content retrieving/storing in an augmented reality environment (taught in Maggiore and Meier), to further allow multiple users to share the AR environment with real-time updates of changes (taught in Bautista), so as to provide a collaborative shared AR environment in which all users have the latest changes.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Maggiore et al (US20130278635) in view of Bautista (US20140248950).

Regarding Claim 11. Maggiore fails to explicitly teach, however, Bautista teaches The system of claim 1, wherein a second presentation device is associated with a second user, wherein the one or more processors are further configured to:
generate a second image of the set of virtual content in accordance with the visual representation defined by the virtual content information to be presented in the augmented reality environment by combining the virtual content information obtained from the marker device during the wireless communication session and the other virtual content information downloaded from the Internet or the cloud storage, wherein the image of the set of virtual content is generated based on a field of view of the second user, wherein the field of view of the user and the field of view of the second user are different; and 
cause the generated second image to be presented in the augmented reality environment via the second presentation device contemporaneously with the generated image to be presented in the augmented reality environment via the presentation device (Bautista, abstract, the invention describes a system and method of interaction with one or more applications running on a mobile device. The system maps the visual output of one or more applications running on the mobile device onto one or more virtual surfaces located within a user defined coordinate system. The system estimates the pose of the mobile device within the coordinate system and according to this pose displays an interactive view of the virtual surfaces. The displayed view enables interaction with the one or more applications running on the mobile device.
[0082], the embodiment of the system can be thought of as being a traditional augmented reality (AR) system. 
[0127], embodiments of the system using VR mode can enable multi-player games. In this case, multiple users will download the same scene and play a game on the same scene simultaneously. A communications link with a server will allow the system to share real-time information about the characters position and actions within the game and make this information available to a number of VR clients that can join the game.
[0128], while an AR player 3100 plays an AR game on its local scene, other remote VR players 3103 can download the same Shared Scene Data 3102, and join the AR player game in VR mode. During the game, both the AR player 3100 and the VR players 3103 will synchronize their game locations and actions through the Server 3101, making it possible for all of them to play the same game together.).
 Maggiore and Bautista are analogous art because they both teach method of presenting to user contents in an interactive augmented reality environment. Maggiore further teaches detecting/evaluating markers for further retrieving virtual content. Bautista teaches method of synchronize changes in a shared AR environment. Therefore, it is obvious to a user with ordinary skill in the art before the time of claimed invention to modify the method of using markers for further virtual content retrieving/storing in an augmented reality environment (taught in Maggiore), to further allow multiple users to share the AR environment with real-time updates of changes (taught in Bautista), so as to provide a collaborative shared AR environment in which all users have the latest changes.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Maggiore et al in view of Meier et al (US20120218263) further in view of Broll (Populating the Internet: Supporting Multiple Users and Shared Applications with VRML, 1997, ACM).

Regarding Claim 15. The combination of Maggiore and Meier further teaches The marker device of claim 12, further configured to receive, via wireless communication with the presentation device, changes to the virtual content information associated with changes made to the set of virtual content by the user through interaction with the set of virtual content on the presentation device (Meier, abstract, the invention describes a method for representing virtual information in a view of a real environment. At least one virtual object (10) is provided with pose data (PW10), which is stored in a database. An image of a real environment is taken using a mobile device. Second pose data is provided regarding the position and orientation of the device taking the image. The image (50) is displayed on a display (31) of the mobile device. The virtual object (10) is obtained from the database (3) of the server (2) and positioned in the image (50) shown on the display on the basis of the first and second pose data. The virtual object (10) is further manipulated by corresponding positioning in the image (50) shown on the display. A further virtual object (11) can also be added to the image (50) with third pose data in accordance with the positioning in the image (50) in the database (3).
[0056-0057], as shown in Fig 1-2, a user thus provides or generates a virtual object 10 on database 3 of server 2 with GPS position data and pose data (pose PW10). The virtual object 10 can then be manipulated by corresponding positioning (cp. arrow MP in FIG. 1B) in image 50 shown on the display (e.g. be displaced). Such a manipulated virtual object 10 together with the modified pose data (modified pose PW10) according to the positioning in image 50 or such a further virtual object 11 together with its pose data according to the positioning in image 50 is then stored in database 3 of server 2, with the modified pose data PW10 and the pose data of the new virtual object 11), and 

The combination of Maggiore and Meier fails to explicitly teach, however, Broll teaches to store the changes in the electronic storage (Broll, page 1, col 2, par 4-5, the paper presents method of extend VRML (Virtual Reality Modeling Language) and related network communication to support large scaled virtual worlds shared populated with multiple users and applications. The method also includes synchronization mechanism for sharing virtual world contents. Fig 1 shows an example 3D virtual world shared between multiple users. 
Page 2, col 2, par 3, a single multi-user daemon provides TCP/IP connections for reliable initial download of shared virtual worlds. The daemon keeps incoming updates for the virtual world and sends them to the new participants as shown in Fig 2. 
Page 3, col 1, par 1-2, All events are relayed through multi-user daemon without user action and sent out through multicast group as shown in Fig 3. It is obvious to a person skill in the art that the message based synchronization is implemented automatically and only the updates (different content between first time period and second time period) are sent out to other users when there is any update detected. And the obtaining and regeneration of the updated shared virtual environment are automatic due to the synchronization mechanism used in sharing virtual world contents.
Therefore, in order to send new updates to other users, the updated data has to be stored in memory such as RAM, for further dispatching.).
Maggiore, Meier and Broll are analogous art because they all disclose displaying virtual content in virtual/augmented reality environment. Broll discloses that there is a need for method of sharing virtual worlds and VR applications over the internet between users distributed world-wide (Broll, page 1, col 1, par 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of using markers for further virtual content retrieving and modifying in an augmented reality environment (taught in Maggiore and Meier) to use the method of automatically synchronize virtual world content based on VRML (as taught by Broll), so as to provide a flexible and scalable network structure to support the communication of hundreds or even thousands of users for shared virtual/augmented reality world (Broll, page 7, col 2, par 7).

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Maggiore et al in view of Meier et al, Broll further in view of Bautista (US20140248950).

Regarding Claim 16. The combination of Maggiore, Meier and Broll fails to explicitly teach, however, Bautista teaches The marker device of claim 15, further configured to wirelessly transmit, via the wireless transponder to one or more presentation device processors associated with a second presentation device, the virtual content associated with the set of virtual content with reflecting the changes to the set of virtual content by the user and/or other users, such wireless transmission facilitating generation of an image of the set of virtual content on the second presentation device with the changes such that the image of the set of virtual content is viewable via the second presentation device in real-time (Bautista, abstract, the invention describes a system and method of interaction with one or more applications running on a mobile device. The system maps the visual output of one or more applications running on the mobile device onto one or more virtual surfaces located within a user defined coordinate system. The system estimates the pose of the mobile device within the coordinate system and according to this pose displays an interactive view of the virtual surfaces. The displayed view enables interaction with the one or more applications running on the mobile device.
[0082], the embodiment of the system can be thought of as being a traditional augmented reality (AR) system. 
[0127], embodiments of the system using VR mode can enable multi-player games. In this case, multiple users will download the same scene and play a game on the same scene simultaneously. A communications link with a server will allow the system to share real-time information about the characters position and actions within the game and make this information available to a number of VR clients that can join the game.
[0128], while an AR player 3100 plays an AR game on its local scene, other remote VR players 3103 can download the same Shared Scene Data 3102, and join the AR player game in VR mode. During the game, both the AR player 3100 and the VR players 3103 will synchronize their game locations and actions through the Server 3101, making it possible for all of them to play the same game together.). 
Maggiore, Meier, Broll and Bautista are analogous art because they all teach method of presenting to user contents in an interactive augmented reality environment. Maggiore further teaches detecting/evaluating markers for further retrieving virtual content. Meier teaches an augmented reality system and method that allows a user to manipulate a displaying virtual object and stored the changed information to database. Bautista teach method of synchronize changes in a shared AR environment. Therefore, it is obvious to a user with ordinary skill in the art before the time of claimed invention to modify the method of using markers for further virtual content retrieving/storing in an augmented reality environment (taught in Maggiore, Meier and Broll), to further allow multiple users to share the AR environment with real-time updates of changes (taught in Bautista), so as to provide a collaborative shared AR environment in which all users have the latest changes.

Claims 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maggiore et al in view of Meier et al, Broll further in view of Salter et al (US20140368537).

Regarding Claim 17. The combination of Maggiore, Meier and Broll fails to explicitly teach, however, Salter teaches The marker device of claim 15, wherein the electronic storage further stores access controls for individual ones of the different sets of virtual content, wherein the access controls for the set of virtual content indicate whether or not the changes made to the set of virtual content by the user are stored to the electronic storage (Salter, abstract, the invention describes a system and method for displaying virtual objects in a mixed reality environment including shared virtual objects and private virtual objects. Multiple users
can collaborate together in interacting with the shared virtual objects. A private virtual
object may be visible to a single user. In examples, private virtual objects of respective
users may facilitate the users' collaborative interaction with one or more shared virtual
objects.
[0069] The head mounted display devices 2 and processing units 4 (together
referred to at times as the mobile display device) shown in FIG. 1 are in communication
with one hub computing system 12 (also referred to as the hub 12). Each of the mobile
display devices may communicate with the hub using wireless communication, as
described above. In such an embodiment, it is contemplated that much of the
information that is useful to the mobile display devices will be computed and stored at
the hub and transmitted to each of the mobile display devices.
[0072] FIG. 8 illustrates an example of the present technology, including a shared
virtual object 460 and private virtual objects 462a, 462b (collectively, private virtual
objects 462). The virtual objects 460,462 shown in FIG. 8 and other figures would be
visible through head mounted display devices 2.
[0073] The shared virtual object 460 is visible to and shared between various
users, two users 18a, 18b in the example of FIG. 8. Each user is able to see the same
shared object 460, from their own perspective, and the users are able to collaboratively
interact with the shared object 460).
[0078], When one of the users 18a, 18b interacts with the virtual carousel to
rotate it, the state data for the shared virtual object 460 is updated for each of the users.
The net effect is that, when one user rotates the virtual carousel, the virtual carousel
rotates in the same manner for all users viewing the virtual carousel.
[0080-0081], different users may have different permission policies defining the
degree to which the different users may interact with the shared virtual object 460.
Certain portions of the shared virtual content be visible to some users but not others,
depending on the definitions in the users' permissions policies. Again, these permission
policies may be defined by a software application presenting the shared virtual object
460 and/or by one or more users.
Therefore, shared virtual objects is accessed by all users and its updated state is
stored in the hub storage and transmitted to each of the client mobile display devices. It
is obvious that the updated state for private virtual object does not need to be sent to each client mobile display devices. The access level of virtual objects also indicates whether the changes are stored in storage device.)
Maggiore, Meier, Broll and Salter are analogous art because they all teach method of presenting to user contents in an interactive augmented reality environment. Maggiore further teaches detecting/evaluating markers for further retrieving virtual content. Meier teaches an augmented reality system and method that allows a user to manipulate a displaying virtual object and stored the changed information to database. Salter further teaches method of setting access control to virtual objects in a shared AR environment. Therefore, it is obvious to a user with ordinary skill in the art before the time of the claimed invention to modify the method of using markers for further virtual content retrieving/storing in an augmented reality environment (taught in Maggiore, Meier and Broll), to further tuned the access control for virtual content based on user rights (taught in Salter), so as to provide controls for selectively displaying virtual object to users.

Regarding Claim 18. The combination of Maggiore, Meier, Broll and Salter further teaches The marker device of claim 17, wherein storage of the changes made to the set of virtual content by the user through interaction with the set of virtual content on the presentation device is responsive to the access controls for the set of virtual content indicating such changes are stored to the electronic storage (Salter, [0069] The head mounted display devices 2 and processing units 4 (together referred to at times as the mobile display device) shown in FIG. 1 are in communication with one hub computing system 12 (also referred to as the hub 12). Each of the mobile display devices may communicate with the hub using wireless communication, as described above. In such an embodiment, it is contemplated that much of the information that is useful to the mobile display devices will be computed and stored at the hub and transmitted to each of the mobile display devices.
[0072] FIG. 8 illustrates an example of the present technology, including a shared
virtual object 460 and private virtual objects 462a, 462b (collectively, private virtual objects 462). The virtual objects 460,462 shown in FIG. 8 and other figures would be
visible through head mounted display devices 2.
[0074] The shared virtual object may be defined by state data, including for example the appearance, content, position in three dimensional space, the degree to
which the object is interactive or some of these attributes. The state data may change
from time to time, for example when a shared virtual object is moved, the content is
changed or it is interacted with in some way. Users 18a, 18b (and other users if present)
may each receive the same state data for shared virtual objects 460, and each may
receive the same updates to the state data. Accordingly, the users may see the same
shared virtual object.
Therefore, shared virtual objects is accessed by all users and its updated state is
stored in the hub storage and transmitted to each of the client mobile display devices. It
is obvious that the updated state for private virtual object does not need to be sent to each client mobile display devices. The access level of virtual objects also indicates whether the changes are stored in storage device.).

Claims 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maggiore et al in view of Salter et al (US20140368537).

Regarding Claim 19. Maggiore fails to explicitly teach, however, Salter teaches The marker device of claim 12, wherein the electronic storage further stores access controls for the set of virtual content, the access controls for the set of virtual content indicating whether the user associated with the presentation device should be able to access the set of virtual content (Salter, abstract, the invention describes a system and method for displaying virtual objects in a mixed reality environment including shared virtual objects and private virtual objects. Multiple users
can collaborate together in interacting with the shared virtual objects. A private virtual
object may be visible to a single user. In examples, private virtual objects of respective
users may facilitate the users' collaborative interaction with one or more shared virtual
objects.
[0069] The head mounted display devices 2 and processing units 4 (together
referred to at times as the mobile display device) shown in FIG. 1 are in communication
with one hub computing system 12 (also referred to as the hub 12). Each of the mobile
display devices may communicate with the hub using wireless communication, as
described above. In such an embodiment, it is contemplated that much of the
information that is useful to the mobile display devices will be computed and stored at
the hub and transmitted to each of the mobile display devices.
[0072] FIG. 8 illustrates an example of the present technology, including a shared
virtual object 460 and private virtual objects 462a, 462b (collectively, private virtual
objects 462). The virtual objects 460,462 shown in FIG. 8 and other figures would be
visible through head mounted display devices 2.
[0073] The shared virtual object 460 is visible to and shared between various
users, two users 18a, 18b in the example of FIG. 8. Each user is able to see the same
shared object 460, from their own perspective, and the users are able to collaboratively
interact with the shared object 460).
[0078], When one of the users 18a, 18b interacts with the virtual carousel to
rotate it, the state data for the shared virtual object 460 is updated for each of the users.
The net effect is that, when one user rotates the virtual carousel, the virtual carousel
rotates in the same manner for all users viewing the virtual carousel.
[0080-0081], different users may have different permission policies defining the
degree to which the different users may interact with the shared virtual object 460.
Certain portions of the shared virtual content be visible to some users but not others,
depending on the definitions in the users' permissions policies. Again, these permission
policies may be defined by a software application presenting the shared virtual object
460 and/or by one or more users.)
Maggiore and Salter are analogous art because they both teach method of presenting to user contents in an interactive augmented reality environment. Maggiore further teaches detecting/evaluating markers for further retrieving virtual content. Salter further teaches method of setting access control to virtual objects in a shared AR environment. Therefore, it is obvious to a user with ordinary skill in the art before the time of the claimed invention to modify the method of using markers for further virtual content retrieving/storing in an augmented reality environment (taught in Maggiore), to further tuned the access control for virtual content based on user rights (taught in Salter), so as to provide controls for selectively displaying virtual object to users.

Regarding Claim 20. The combination of Maggiore and Salter further teaches The marker device of claim 19, further configured such that wireless transmission of the virtual content information to the one or more presentation device processors to facilitate generation of the image of the set of virtual content by the presentation device in the augmented reality environment in accordance with the virtual content information is responsive to the access controls for the set of virtual content indicating the user associated with the presentation device should be able to access the set of virtual content (Salter, abstract, the invention describes a system and method for displaying virtual objects in a mixed reality environment including shared virtual objects and private virtual objects. Multiple users can collaborate together in interacting with the shared virtual objects. A private virtual object may be visible to a single user. In examples, private virtual objects of respective users may facilitate the users' collaborative interaction with one or more shared virtual objects.
[0069] The head mounted display devices 2 and processing units 4 (together
referred to at times as the mobile display device) shown in FIG. 1 are in communication
with one hub computing system 12 (also referred to as the hub 12). Each of the mobile
display devices may communicate with the hub using wireless communication, as
described above. In such an embodiment, it is contemplated that much of the information that is useful to the mobile display devices will be computed and stored at
the hub and transmitted to each of the mobile display devices.
[0072] FIG. 8 illustrates an example of the present technology, including a shared
virtual object 460 and private virtual objects 462a, 462b (collectively, private virtual objects 462). The virtual objects 460,462 shown in FIG. 8 and other figures would be
visible through head mounted display devices 2.
[0073] The shared virtual object 460 is visible to and shared between various
users, two users 18a, 18b in the example of FIG. 8. Each user is able to see the same
shared object 460, from their own perspective, and the users are able to collaboratively
interact with the shared object 460).
[0078], When one of the users 18a, 18b interacts with the virtual carousel to
rotate it, the state data for the shared virtual object 460 is updated for each of the users.
The net effect is that, when one user rotates the virtual carousel, the virtual carousel
rotates in the same manner for all users viewing the virtual carousel.
[0080-0081], different users may have different permission policies defining the
degree to which the different users may interact with the shared virtual object 460.
Certain portions of the shared virtual content be visible to some users but not others,
depending on the definitions in the users' permissions policies. Again, these permission
policies may be defined by a software application presenting the shared virtual object
460 and/or by one or more users.
It is obvious to a person with ordinary skill in the art that, when a user doesn’t have “edit” access to an object/file, he/she will not have permission to make changes to such object/file. Access controls such as “view only”, “not accessible”, indicates different access level to related object/file.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734.  The examiner can normally be reached on M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Xin Sheng/Primary Examiner, Art Unit 2611